Citation Nr: 0842196	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed skin 
disorder.  

2.  Entitlement to service connection for claimed hepatitis 
C.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected post-traumatic stress disorder (PTSD), 
prior to April 14, 2008.  

4.  Entitlement to a rating in excess of 30 percent for the 
service-connected PTSD, beginning on April 14, 2008.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantryman Badge 
and Purple Heart Medal.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision by 
the RO.  

The Board remanded these matters in May 2007 for additional 
development of the record.  

The RO, in a June 2008 rating decision, increased the rating 
assigned for disability due to the service-connected PTSD 
from 10 to 30 percent, effective on April 14, 2008.  The 10 
percent rating had been assigned beginning on January 10, 
2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran has not provided VA with 
written notification that he was satisfied with the recent 
rating actions taken by the RO; thus, the appeal continues.  
Id.  

The claims of service connection for skin disorder and 
hepatitis C are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Beginning on January 10, 2004, the service-connected PTSD 
is shown to have been manifested by no more than mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  

2.  Beginning in September 2004, the service-connected PTSD 
is shown to have been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

3.  The service-connected PTSD currently is not shown to be 
manifested by occupational and social impairment with reduced 
reliability and productivity or difficulty in establishing 
and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  Beginning on January 10, 2004, the criteria for the 
assignment of a rating in excess of 10 percent for the 
service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 
(Code) 9411 (2008).  

2.  Beginning in September 2004, the criteria for the 
assignment of a rating of 30 percent for the service-
connected PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.130 including Code 9411 (2008).  

3.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130 including Code 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any notice error is not 
prejudicial, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  

VA notified the veteran in a September 2004 statement of the 
case and Supplemental Statement of the Case (SSOC) issued in 
August 2008 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The statement and the SSOC informed the veteran of the 
specific rating criteria which would provide a basis for 
increased rating regarding his service-connected PTSD.  VA 
has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

The June 2007 correspondence provided adequate notice of how 
effective dates are assigned.  

While the veteran did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the notice provided to 
him cured any defect that may have been present.  



Factual Background

The veteran asserts that the his symptoms warrant a higher 
rating for his service-connected PTSD.  

A September 1986 VA neuropsychiatric examination report 
includes a diagnosis of PTSD.  

A December 1986 rating decision granted service connection 
for PTSD; a 10 percent rating was assigned effective on June 
25, 1986.  A later rating action, in March 1989, reduced the 
rating to no percent, effective on June 1, 1989.  The veteran 
did not appeal either rating action.  

The veteran sought an increased rating for the service-
connected PTSD in a claim received in January 2004.  

In March 2004, the veteran was afforded a VA PTSD examination 
and complained of being short tempered, angry and irritable.  
He described having panic attacks.  He was hypervigilent.  On 
mental status examination, the veteran was noted to have been 
casually dressed and neatly groomed.  He was defensive, 
anxious and angry.  His affect was described as constricted.  

The veteran's thought process was goal directed; his thought 
form was within normal limits, and his thought content was 
intact.  He reported having past passive suicidal ideation, 
but denied current suicidal ideation, plan or intent.  He 
denied homicidal ideation or hallucinations.  His reality 
testing was intact.  

The veteran was oriented times three.  His judgment and 
insight were both described as good.  PTSD was diagnosed; a 
Global Assessment of Functioning (GAF) rating of 65 and 70 
was provided.  

The VA examiner described the severity of the veteran's 
psychiatric incapacity as mild.  He was advised to seek 
psychiatric treatment as he had not in the past.  

A May 2004 rating decision assigned a 10 percent rating for 
PTSD, effective beginning on January 10, 2004.  

The veteran's VA outpatient treatment records dated in 2004 
are of record.  A September 2004 mental health treatment note 
reveals that the veteran complained of positive startle 
response to loud noise, intrusive thoughts, social isolation, 
and problems with anger.  PTSD, chronic and delayed was 
diagnosed.  A GAF score of 50 was supplied.  

An October 2004 social worker note indicates that the veteran 
complained of having symptoms including intrusive thoughts, 
nightmares and social isolation.  A November 2004 social 
worker note shows PTSD with a GAF score of 45.  The symptoms 
were, despite psychotherapy, described as severe and 
persistent.  

On April 27, 2008, the veteran was afforded a VA PTSD 
examination.  The examiner noted that he had reviewed the 
claims folder.  The veteran reported having trouble sleeping, 
intrusive thoughts and problems with anger and irritability.  
He also claimed to be agitated by loud unexpected noises.  

The veteran was noted to have been married for 37 years and 
claimed to have many acquaintances, but no close friends.  
The veteran had maintained steady employment since leaving 
the military, although he had difficulty getting along with 
others.  

On examination, the veteran was noted to be well groomed and 
dressed and to make good eye contact.  His affect was 
somewhat anxious, and his speech was normal.  Short term 
memory was moderate impaired, and long term memory was fully 
intact.  He denied hallucinations and homicidal or suicidal 
ideation.  

The veteran reported being uneasy in social settings and 
feeling anxious a lot of the time.  He denied engaging in 
ritualistic behaviors.  The examiner cited the presence of 
the following symptoms experienced by the veteran:  severe 
sleep disturbances due to nightmares, intrusive thoughts, 
restricted range of affect, feelings of detachment from 
others, irritability and anger, problems with concentration, 
and hypervigilence and exaggerated startle response.  These 
symptoms, experienced every day, were described by the 
examiner as being often severe.  

The VA examiner commented that the veteran displayed a 
moderate deficit in his social functioning, and a mild 
deficits in vocational functioning.  PTSD was diagnosed, and 
a GAF score of 45 was provided.  


Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted, for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  


Analysis

After considering all of the evidence, including the VA PTSD 
examination reports prepared in March 2004 and April 2008, 
the Board finds that the service-connected PTSD is not shown 
to warrant a rating higher than 10 percent beginning on 
January 10, 2004.  

Of particular note, the March 2004 VA PTSD examination 
reported that, while the veteran complained of panic attacks, 
the examiner did not find that the veteran suffered from 
symptoms such as depressed mood, anxiety, suspiciousness, 
chronic sleep impairment or mild memory loss.  Further, a GAF 
score of 65 to 70 was provided.  

A GAF score of from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

However, beginning in September 2004, the VA treatment 
records reflect that the service-connected PTSD symptoms 
underwent an increase in severity.  

The GAF scores of 50 and 45 were provided as part of VA 
outpatient records in September and November 2004, 
respectively (GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)), but these records do not provide 
sufficient findings to evaluate the severity of the service-
connected PTSD for rating purposes.  

The Board notes that an examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

The subsequent VA examination in April 2008 noted that the 
veteran's affect was restricted, but he did not manifest 
symptoms, such as circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

The Board finds it significant that the VA examiner described 
the veteran's social functioning deficit as moderate and his 
vocational functioning deficit as mild.  The assigned GAF 
score of 45 provided by the VA examiner, when compared to the 
findings reported during the course of the examination, does 
not accurately reflect the extent of the service-connected 
PTSD.  

As noted, GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)).  Such findings are not listed among 
those found in the course of the veteran's April 2008 VA 
psychiatric examination or prior thereto.  

On this record, when considering the applicable rating 
criteria, the Board finds that the service-connected PTSD is 
not shown to be productive of a disability picture reflective 
of more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Clearly, 
given the recorded findings and history, the veteran cannot 
be found to have experienced difficulty in establishing and 
maintaining effective work and social relationships.  

Absent medical evidence documenting more than moderate social 
or mild industrial adaptability, a rating higher than 30 
percent is not assignable for the service-connected PTSD.  
However, in the Board's opinion, this increase in impairment 
was initially demonstrated in September 2004, as reflected in 
the VA outpatient treatment records.  

Hence, a rating of 30 percent, but no more is assignable for 
the service-connected PTSD beginning in September 2004.  


ORDER

A rating in excess of 10 percent for the service-connected 
PTSD prior to September 2004 is denied.  

A rating of 30 percent, but not higher for the service-
connected PTSD beginning in September 2004 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


REMAND

As indicated, the claims of service connection for a skin 
disorder and hepatitis C were remanded in May 2007.  
Unfortunately, some of the ordered development remains to be 
satisfactorily completed.  Accordingly, remand is mandatory.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, in the May 2007 remand, the RO was instructed 
to afford the veteran a VA examination to determine the 
nature and likely etiology of the claimed skin disorder.  To 
this end, the VA examiner was asked to render an opinion as 
to "whether it [was] more likely than not (i.e., probability 
greater than 50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the veteran had 
current skin disability that had its clinical onset in 
service or was due to the exposure to Agent Orange or other 
event of his service."  

While the examiner, as part of the April 2008 examination, in 
providing a diagnosis of dermatophytosis of the right hand 
and both feet, opined that this disorder was not due to Agent 
Orange exposure, the examiner did not address the likelihood 
that the diagnosed skin disorder had had "its clinical onset 
in service" or being related to an "event of his service."  

The examiner in this regard did not meaningfully discuss the 
veteran's medical history, including his statements of having 
a skin disease of the feet and hands due to Agent Orange 
exposure recorded in October 1981  

Thus, the provided examination findings are not sufficient.  
A remand confers, as a matter of law, the right to compliance 
with the remand orders.  Stegall, supra.  Consequently, 
further development is necessary.  

The May 2007 remand also tasked the RO, concerning the 
claimed hepatitis C, to afford the veteran a VA examination 
in order to ascertain the nature and likely etiology of the 
claimed liver disorder.  

Based on his/her review of the case, the examiner was 
requested to "render an opinion (with rationale) as to 
whether it [was] more likely than not; at least as likely as 
not; or less likely than not that the veteran has current 
disability manifested by hepatitis C [that] [was] the result 
of any event or incident of his service, including as due to 
the gunshot wound injury or related treatment therefor during 
service."  

The veteran was also afforded an examination in April 2008 
when a diagnosis of chronic hepatitis recorded.  The VA 
examiner, however, added that "the origin of which [could] 
not be determined."  

As pointed out by the veteran's representative in November 
2008 (see Appellant's Post-Remand Brief), the examiner failed 
to provide an adequate response that adequately addressed the 
question of an etiological relationship between the claimed 
hepatitis C and any event or risk factor during his active 
service.  

The VA examiner in this regard did not note or assess the 
veteran's documented history of alcohol and drug abuse from 
1967 to 1984 with participation in a "rehab-detox" program 
in 1984, as potential risk factors in the development of 
Hepatitis C.  

Therefore, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
skin disorder.  All indicated studies 
must be performed, and all findings 
should be reported in detail.  

The examiner in this regard should elicit 
from the veteran and record a complete 
medical history.  

Based on his/her review of the case, the 
examiner should render an opinion (with 
rationale) as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has current skin disability 
that had its clinical onset in service OR 
is due to the exposure to Agent Orange OR 
other event of his service.  

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.  

2.  The RO also should schedule the 
veteran for a new VA examination to 
determine the nature and likely etiology 
of the claimed hepatitis C.  All 
indicated studies must be performed, and 
all findings should be reported in 
detail.  

The examiner should elicit from the 
veteran and record a complete medical 
history, including information referable 
to potential risk factors for hepatitis C 
in service and thereafter.  

Based on his/her review of the case, the 
examiner should render an opinion (with 
rationale) as to whether it is more 
likely than not; at least as likely as 
not; or less likely than not that the 
veteran has current liver disability 
manifested by hepatitis C that was the 
result of any event or incident of his 
service, including as due to the gunshot 
wound injury or related treatment in 
service.  The rationale for all opinions 
expressed should be provided.  

If the requested opinion cannot be 
rendered, without resorting to pure 
speculation, please explain why this is 
not possible.  The claims file, including 
a copy of this remand, must be made 
available to the examiner for review.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
ordered examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for one 
or both of the scheduled examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.  Stegall, 
supra.  

5.  Following completion of all indicated 
development to the extent possible, the 
RO should readjudicate the claims of 
service connection for a skin disorder 
and hepatitis C in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, he and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision and then should be afforded 
an appropriate time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


